Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaeli et al. (US 2012/0286780 A1), hereinafter referred to as Michaeli.	With reference to claim 1, Michaeli teaches a method for acquiring a magnetic resonance (MR) data, the method including steps comprising: 	applying periodic radiofrequency (RF) irradiation to a region of interest in a subject using a pulse sequence having frequency and amplitude modulate pulses to excite a spin system in the region of interest that includes at least a first labile spin species and a second labile spin species experiencing chemical exchange, wherein sweeping a frequency of the RF irradiation together with amplitude modulation generates a magnetic field component having an effective field (¶0055, ¶0075); 	generating off resonance side bands in a frequency domain positioned adjacent a resonant frequency of the first labile spin species or the second labile spin species by instantaneously flipping the effective field when applying the periodic RF irradiation(¶0056); 	acquiring magnetization data from the subject corresponding to at least one of the off resonance side bands (¶0056-0057).	With reference to claim 2, Michaeli further teaches the magnetization data includes an exchange- induced relaxation rate (¶0075).	With reference to claim 3, Michaeli further teaches generating the off resonance side bands includes applying the periodic RF irradiation at a tip angle of magnetization of less than 45 (¶0099).	With reference to claim 4, Michaeli further teaches generating the off resonance side bands includes applying the periodic RF irradiation at a tip angle of magnetization between 0.10 and 300 (¶0099).	With reference to claim 5, Michaeli further teaches generating the off resonance side bands includes applying the periodic RF irradiation at a tip angle of magnetization between 50 and 150 (¶0099).	With reference to claim 6, Michaeli further teaches the RF irradiation is applied to the spin system such that the magnetization evolves in a positive hemisphere or a negative hemisphere without undergoing inversion (¶0059).	With reference to claim 7, Michaeli further teaches the RF irradiation is applied to the spin system such that the magnetization evolves without undergoing inversion, and wherein the periodic RF irradiation is applied at a tip angle of magnetization between of less than 45 (¶0099).	With reference to claim 8, Michaeli further teaches selecting an irradiation period such that a frequency span of at least one of the off resonance side bands corresponds to a chemical shift difference between the first resonant species and the second resonant species (¶0075).	With reference to claim 9, Michaeli further teaches the frequency swept pulse sequence is configured to generate spin relaxation in the presence of the effective field in a second rotating frame of reference based on at least one magnetic field component that arises based on the effective field in a first rotating frame of reference, wherein the second rotating frame of reference is of higher order than the first rotating frame of reference (¶0076).	With reference to claim 10, Michaeli further teaches the frequency swept pulse sequence is configured to generate spin relaxation in the presence of a fictitious field in at least a third rotating frame of reference based on at least one magnetic field component that arises based on an effective field in the second rotating frame of reference relative to the first rotating frame of reference, wherein the third rotating frame of reference is of a higher order than the second rotating frame and the second rotating frame of reference is of a higher order than the first rotating frame of reference (¶0076).	With reference to claim 11, Michaeli further teaches the frequency swept pulse sequence is a hyperbolic secant pulse sequence having amplitude and frequency modulations (¶0078).	With reference to claim 12, Michaeli teaches a method for acquiring magnetization data using a magnetic resonance (MR) system, the method including steps comprising: 	applying periodic radiofrequency (RF) irradiation to a spin system in a region of interest in a subject using a frequency swept pulse sequence having frequency and amplitude modulation functions, wherein the frequency swept pulse sequence is configured to generate spin relaxation in the presence of a fictitious field in a second rotating frame of reference based on at least one magnetic field component that arises based on an effective field in a first rotating frame of reference, wherein the second rotating frame of reference is of a higher order than the first rotating frame of reference, and wherein each different rotating frame is associated with an effective field (¶0055, ¶0075, ¶0076); 	generating off resonance side bands in a frequency domain positioned adjacent a resonant frequency of a first labile spin species in the spin system or a second labile spin species in the spin system by applying the periodic RF irradiation to induce an instantaneous flip of the effective field (¶0056); and 	acquiring magnetization data from the region of interest corresponding to at least one of the off resonance side bands (¶0056-0057).	With reference to claim 13, Michaeli further teaches the magnetization data includes an exchange- induced relaxation rate (¶0075).	With reference to claim 14, Michaeli further teaches generating the off resonance side bands includes applying the periodic RF irradiation at a tip angle of magnetization of less than 45 (¶0099).
With reference to claim 15, Michaeli further teaches the RF irradiation is applied to the spin system such that the magnetization evolves without undergoing inversion, and wherein the periodic RF irradiation is applied at a tip angle of magnetization between of less than 45 (¶0099).	With reference to claim 16, Michaeli teaches a method for acquiring magnetization data using a magnetic resonance (MR) system from a region of interest in a subject having a spin system that includes at least a first labile spin species and a second labile spin species experiencing chemical exchange, the method including steps comprising: 	applying periodic radiofrequency (RF) irradiation to the spin system using a frequency swept pulse sequence having frequency and amplitude modulation functions(¶0055, ¶0075); 	generating off resonance side bands in a frequency domain positioned adjacent the resonant frequency of the first labile spin species or the second labile spin species by applying the periodic RF irradiation to induce an instantaneous flip of the effective field, and wherein an irradiation period of the RF irradiation is selected to correspond to a chemical shift difference between the first resonant species and the second resonant species (¶0056); and 	acquiring magnetization data corresponding to at least one of the off resonance side bands (¶0056-0057).	With reference to claim 17, Michaeli further teaches the magnetization data includes an exchange- induced relaxation rate (¶0075).	With reference to claim 18, Michaeli further teaches generating the off resonance side bands includes applying the periodic RF irradiation at a tip angle of magnetization of less than 45 (¶0099).	With reference to claim 19, Michaeli further teaches the frequency swept pulse sequence is configured to generate spin relaxation in the presence of a fictitious field in at least a second rotating frame of reference based on at least one magnetic field component that arises based on the effective field in a first rotating frame of reference, wherein the second rotating frame of reference is of higher order than the first rotating frame of reference (¶0076).	With reference to claim 20, Michaeli further teaches the frequency swept pulse sequence has amplitude and frequency modulations configured within a pulse sequence selected from a hyperbolic secant pulse sequence, a sine pulse sequence configured in a Relaxation Along a Fictitious Field in the rotating frame of rank n (RAFFn) sequence, or a cosine pulse sequence configured in a RAFFn sequence (¶0076, ¶0112)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaeli in view of Griswold et al. (US 2016/0278661 A1), hereinafter referred to as Griswold.	Michaeli teaches A method for generating a tissue property in a subject using magnetic resonance, the method comprising: acquiring MR data from a region of interest in a subject by performing a pulse sequence having a series of varied sequence blocks to elicit signal evolutions, wherein the varied sequence blocks include a frequency swept or spin lock pulse sequence configured to generate spin relaxation in the presence of an effective field in a relaxation along a fictitious field in a rotating from of rank n (RAFFn), where n ranges from 2 to 5 (¶0054)
However, Michaeli is silent with regards to comparing the MRF data to an MRF dictionary to generate the tissue property from the region of interest.	Griswold teaches A method for generating a tissue property in a subject using magnetic resonance fingerprinting (MRF), the method comprising: acquiring MRF data from a region of interest and comparing the MRF data to an MRF dictionary to generate the tissue property from the region of interest (¶0031).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Griswold to use MRF to acquire the MR data with the method of Michaeli so as to facilitate rapid, efficient, and simultaneous quantification of multiple tissue properties (¶0031, Griswold).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852